    LAW OFFICES OF
 ALAN R. ACKERMAN
     July 20, 2020

     Via ECF
     Honorable Peggy Kuo, U.S.M.J.
     U.S. District Court Eastern District of New York
     U.S. Courthouse
     Room 1207S
     225 Cadman Plaza East
     Brooklyn, NY 11201

              Re:     Gill v. Jus Broadcasting Corp. et al.
                      Case No. 1:19-cv-4216 (ILG)(PK)

     Dear Magistrate Judge Kuo:

             I annex Plaintiff’s Proposed Discovery Plan/Scheduling Order. Mr. Batista and I have spoken
     and are unable to agree on the dates for the conclusion of all discovery. It is Plaintiff’s position that
     this matter has been ongoing for quite some time. Plaintiff’s discovery was propounded in early
     February. Plaintiff’s Motion to compel more specific answers to Plaintiff’s Interrogatories and
     Document Demand is now pending before the Court. It is Plaintiff’s position that Defendants must
     begin to focus their attention on this matter and start providing the documents requested. There is no
     reason that the timeframe set forth in Plaintiff’s proposed Discovery Plan/Scheduling Order should
     pose an unreasonable burden on the Defendants.

              Mr. Batista will shortly submit his version to the Court.

              Thank you for your attention and courtesies.

                                                      Respectfully yours,

                                                      LAW OFFICES OF ALAN R. ACKERMAN


     ARA/bc                                           BY:     ALAN R. ACKERMAN, ESQ.
     Enclosure
     cc:    Kashmir Gill
            Paul Batista, Esq.


Alan R. Ackerman, Esq.                            T. (973) 898-1177                  araesq@alanackermanlaw.com
Counsellor at Law                                 F. (973) 898-1230                  1719 Route 10 East, Suite 104
Admitted NJ, NJ District Court                                                              Parsippany, NJ 07054
3rd Cir. Court of Appeals
